Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8, 10-19, 21-29, 31-35 are allowed. Applicant’s arguments, see, filed 10/21/20, with respect to 112 second paragraph rejection have been fully considered and are persuasive. The 112 second paragraph rejection of claims 2-6, 8,13-17, 19, 23-27, 29, and 32-33 has been withdrawn.
Applicant’s arguments, see, filed 10/21/20, with respect to 112 fourth paragraph rejection have been fully considered and are persuasive. The 112 fourth paragraph rejection of claims 9-11, 20-21, 30-31 has been withdrawn.
Applicant’s arguments, see, filed 10/21/20, with respect to double patenting rejection have been fully considered and are persuasive. The double patenting rejection of claims 1-11 has been withdrawn as the applicant filed terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: claims are allowable for the same reason indicted in office action mailed on 07/21/20, further search did not result any reference(s) for rejecting claims 1, 12, or 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.